DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward DesJardin on August 17, 2021 (via email).

The application has been amended as follows: 
17.	Delete “13” and insert “14” so that the claim depends from claim 14.
22.	A device for detecting an intranuclear protein of a type-A influenza virus in an analyte, the device comprising:
(a)	an antibody or antibody derivative of claim 13, said antibody or antibody derivative operably coupled to a carrier or a labeling substance; and
(b)	
associated with the carrier or labeling substance resulting from formation of a [[the]] complex between the antibody or antibody derivative and the intranuclear protein of a type-A influenza virus in the analyte 
23.	The device of claim 22, wherein the detection apparatus comprises or [and] surface plasmon resonance measurement.
26.	Insert “and” after step (b) so the claim reads as “type-A influenza virus will form, if present; and”.

Rejoinder
Claims 13-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 28, 2020 is hereby withdrawn. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648